Title: From Thomas Jefferson to Sarah McIntosh, 23 March 1781
From: Jefferson, Thomas
To: McIntosh, Sarah



Madam
Richmond Virginia March 23d. 1781

I do myself the pleasure of communicating to you a resolution of the General Assembly of this State which was formed in Consequence of an application and Information from the Officers of the Virginia Line in Captivity in Charlestown. The Executive have ordered ten thousand Pounds of our present money to be paid into the Hands of Colo. Russel for your use.
They will be happy in being the further Instruments for administering to your relief according to the wish of the General Assembly, and the poor abilities of the State and therefore beg the favour of you to communicate to them any Circumstances of your present Situation which you may think proper to confide to them and which may be a ground work for their future Discharge of this agreable Duty. I am &c.,

T. J.

